internal_revenue_service p o box cincinnati oh release number release date date date department of the treasury employer_identification_number contact person - id number contact telephone number legend uil v organization name w organization name x organization name y organization name z organization name dear you asked for advance approval of your educational grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_operating_foundation that is exempt from federal_income_tax our determination we approved your procedures for awarding educational grants based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding educational grants meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable description of your request your purpose is to support innovative thinking through work in the arts literature natural sciences and other fields of creative inquiry to accomplish this you offer residencies without a fee that provide the gift of time and space at your remote inspirational location to eligible applicants all residents are chosen through a national selection process by an external selection panel made up of arts and science professionals the grant program in which you are seeking approval will fund various kinds of financial support to offset other costs while the individuals are in your residency program these awards are to enable the residents of demonstrated capacity to produce creative research work in the visual literary performing arts or sciences and to devote him her to such work exclusively without concern for making a living you receive much of your funding from such entities as v w x y or z to name a few when you apply for grants you are requesting funding for your operations as well as other unique costs allowable and stipulated by each funder these stipulations vary from year to year funder to funder the number of grants awarded will be determined by the amount of funds designated to be available by your funders and allocated contingent upon the number of qualified and eligible recipients this number will be varying the amounts awarded will be determined by a rubric of need length of residency activities performed travel and other costs related to funds set_aside for determination per year being accepted for a residency is what makes individuals initially eligible to receive grants stipends from the granting organizations such as v w x y or z many grant scenarios are possible but they all require the recipient to be first accepted into your residency program you provided the following examples a y recently awarded you grant funding for this year and next one-half of the funds are to be made available to practicing visual artist currently producing works_of_art be a full time resident of a certain state for at least months prior to application deadline and remain a resident through the duration of the grant period be year of age or older at the time of the application provide evidence through appropriate documentation of a sustained level of commitment to his or her medium with seven or more years of active professional practice and not enrolled in a degree-seeking program either part-time or full-time at the time of the application or during the successive grant period e e b z is awarding you grant funding approximately of that grant is to be used as grants stipends limited to artists engaged in folk traditions such as basket weaving silver-smithing and saddle-making c in the future a grantor organization could award you a grant where part of the monies would be restricted grants stipends for scientists who participate in your residency program d likewise another grantor organization could make grants stipends available to residents meeting certain other criteria your executive director will determine which residents are eligible for the grant stipends provided by your funders based on the grantor organizations’ requirements grant stipends or awards will be made directly to the resident one-half is paid upon arrival for his her residency with the remainder paid at the completion of his her residency a final report must be submitted to you within days after the residency has been completed letter catalog number 58222y the final report is a signed narrative describing activities conducted and uses of funds in the event the recipient fails to complete the residency or the final report he she will not receive the second half of the payment you represent that you will complete the following arrange to receive and review grantee reports annually and upon completion of the purpose for which the grant was awarded investigate diversion of funds from their intended purposes and take all reasonable and appropriate steps to recover the diverted funds ensure other grant funds held by a grantee are used for their intended purposes and withhold further payments to grantees until you obtain grantees’ assurances that future diversions will not occur and that grantees will take extraordinary precautions to prevent future diversion from occurring you will maintain case histories and document recipients of grants including names addresses amount of grants purpose of grants manner of selection and proof that they were not related to officers trustees or donors in addition when able you will compile photographic documentation publications and other materials to be used to augment this documentation of grantees and their products basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is - - - to receive approval of its educational grant procedures sec_53_4945-4 requires that a private_foundation show a scholarship or fellowship subject_to sec_117 and is to be used for study at an educational_organization described in sec_170 or aprize or award subject_to the provisions of sec_74 if the recipient of the prize or award is selected from the general_public or toachieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar skill or talent of the recipient the grant procedure includes an objective and nondiscriminatory selection process the grant procedure results in the recipients performing the activities the grants were intended to finance the foundation plans to obtain reports to determine whether the recipients have performed the activities that the grants were intended to finance letter catalog number 58222y e e e other conditions that apply to this determination e e e e e e this determination covers only the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don’t differ significantly from those described in your original request this determination applies only to you it may not be cited as precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes in your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot make grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives ' all funds distributed to individuals must be made on a charitable basis and must further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records if you have any questions please contact the person listed at the top of this letter sincerely jeffrey cooper director exempt_organizations rulings and agreements letter catalog number 58222y
